                 Case 19-11739-LSS              Doc 157        Filed 08/28/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administered)



            AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
          FOR HEARING ON AUGUST 29, 2019 AT 11:00 A.M. (EASTERN TIME)

       The hearing will be held at the United States Bankruptcy Court for the District of
    Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.

           Any party participating telephonically should make arrangements through
              CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
               no later than 12:00 p.m., one (1) business day before the hearing.

MATTER GOING FORWARD

1.        2nd Interim DIP Hearing – Debtors’ Motion for Interim and Final Orders: (A)
          Authorizing Debtors in Possession to (I) Obtain Postpetition Financing Pursuant to 11
          U.S.C. §§ 105, 362, 363, and 364, (II) Grant Liens and Superpriority Claims to
          Postpetition Lenders Pursuant to 11 U.S.C. §§ 364; (III) Use Cash Collateral, and (IV)
          Provide Adequate Protection to Prepetition Credit Parties, (B) Modifying Automatic Stay
          Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364; and (C) Scheduling Final Hearing
          Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Bankruptcy Rule 4001-2 [Filed:
          8/5/19] (Docket No. 15).

          Response Deadline:        August 28, 2019 at 12:00 p.m. Eastern Time.

          Responses Received:

          a)      Objection of the Official Committee of Unsecured Creditors to Liens and
                  Claims Covering Certain Unencumbered Assets in Connection with Debtors’
                  DIP Financing Motion [Filed: 8/28/19] (Docket No. 155).


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2
    Amended items appear in bold.


DOCS_DE:225108.3 39566/002
                 Case 19-11739-LSS       Doc 157     Filed 08/28/19    Page 2 of 2



        Related Documents:

        a)       [Signed] Interim Order: (A) Authorizing Debtors In Possession to (I) Obtain
                 Postpetition Financing Pursuant to U.S.C. §§ 105, 362, 363, and 364, (II) Grant
                 Liens and Superpriority Claims to Postpetition Lenders Pursuant to 11 U.S.C. §
                 364; (III) Use Cash Collateral, and (IV) Provide Adequate Protection to
                 Prepetition Credit Parties, (B) Modifying Automatic Stay Pursuant to 11 U.S.C.
                 §§ 361, 362, 363, and 364; and (C) Scheduling Final Hearing Pursuant to
                 Bankruptcy Rules 4001(b) and (c) and Local Bankruptcy Rule 4001-2 [Filed:
                 8/6/19] (Docket No. 48).

        b)       Motion of the Official Committee of Unsecured Creditors for Expedited Second
                 Interim Hearing and Related Relief with Respect to Unencumbered Assets Liens
                 and Claims in Debtors’ Motion for DIP Financing [Filed: 8/23/19] (Docket No.
                 142).

        c)       [Signed] Order Scheduling Expedited Second Interim Hearing and Shortening
                 Notice Period with Respect to Debtors’ Motion for DIP Financing and Related
                 Relief [Filed: 8/23/19] (Docket No. 143).

        d)       Notice of Teleconference Scheduled for August 26, 2019 at 1:00 p.m. Eastern
                 Time [Filed: 8/26/19] (Docket No. 145).

        e)       Notice of Hearing Scheduled for August 29, 2019 at 11:00 a.m. Eastern Time
                 [Filed: 8/26/19] (Docket No. 146).

        Status: This matter will go forward.



 Dated: August 28, 2019                          PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Peter J. Keane
                                                 Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                 Debra I. Grassgreen (CA Bar No. 169978)
                                                 Peter J. Keane (DE Bar No. 5503)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 Email: jpomerantz@pszjlaw.com
                                                         dgrassgreen@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                                 Proposed Counsel for the Debtors and Debtors-in-
                                                 Possession


                                                 2
DOCS_DE:225108.3 39566/002
